Case 19-12378-KBO     Doc 1158-5    Filed 07/09/20   Page 1 of 2



                         EXHIBIT C

  Summary of Actual and Necessary Expenses for the Fee Period
          Case 19-12378-KBO       Doc 1158-5    Filed 07/09/20   Page 2 of 2



                                   Expense Summary

                          Service Description                            Amount
Third Party Telephone Charges                                               $187.69
Filing Fees                                                                    $0.00
Professional Fees                                                         $24,126.68
Outside Retrieval Service                                                  $1,430.00
Computer Database Research                                                   $400.00
Westlaw Research                                                             $161.25
LexisNexis Research                                                        $1,354.58
Miscellaneous Office Expenses                                              $8,009.34
Total:                                                                    $35,669.54
